            Case 2:10-cr-00327-TLN-CKD Document 415 Filed 04/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:10-CR-00327-TLN

12                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN GOVERNMENT’S NOTICE
13                          v.

14   AKBAR BHAMANI,

15                                Defendant.

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Respondent’s

19 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibits 2 and 4 to Government’s

20 Opposition to Defendant’s Emergency Motion for Modification of Sentence pertaining to Defendant

21 Akbar Bhamani, and the Government’s Request to Seal shall be SEALED until further order of this

22 Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United

24 States and counsel for the Defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

27 the Government’s Request, sealing the Governments’s Request and Exhibits 2 and 4 serves a compelling

28 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

                                                         1
          Case 2:10-cr-00327-TLN-CKD Document 415 Filed 04/17/20 Page 2 of 2

 1 Government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 2 that there are no additional alternatives to sealing the Government’s Request and Exhibits 2 and 4 that

 3 would adequately protect the compelling interests identified by the government.

 4          IT IS SO ORDERED.

 5 DATED: April 16, 2020

 6

 7                                                                Troy L. Nunley
                                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
